                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

RONALD FIELDS,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             ) Cause No. 1:19-cv-00025-WCL-SLC
                                                      )
KYLE GRIFFITH, al et MPD, et al.,                     )
                                                      )
       Defendants.                                    )

                                    OPINION AND ORDER

       Before the Court in this 42 U.S.C. § 1983 case is pro se Plaintiff Ronald Fields’s motion

(DE 33) and a letter (DE 21) requesting that the Court appoint counsel to represent him. As

Fields explains in his motion, he is requesting that the Court recruit an attorney for him because

he cannot afford one, he perceive the issues in the case as complex, he purportedly has limited

knowledge of the law, he has limited access to the law library at the Grant County Jail, and he

has contacted three attorneys who have declined to take his case. (DE 33).

                                       A. Legal Standard

       Civil litigants do not have a right, either constitutional or statutory, to court-appointed

counsel. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007) (citing Jackson v. Cty. of McLean,

953 F.2d 1070, 1071 (7th Cir. 1992)); Luttrell v. Nickel, 129 F.3d 933, 936 (7th Cir. 1997).

Rather, district courts are empowered to appoint an attorney to represent a plaintiff without

charge when he is “unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The Seventh Circuit

Court of Appeals has instructed that the following factors should be weighed by the district court

when determining whether appointment of counsel is warranted: (1) whether the plaintiff has

made a reasonable attempt to obtain counsel or been effectively precluded from doing so; and (2)
given the difficulty of the case, whether the plaintiff appears competent to litigate it himself.1

Pruitt, 503 F.3d at 654-58.

        The second portion of this inquiry, stated another way, is “whether the difficulty of the

case—factually and legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it to the judge and jury himself.” Olson v. Morgan, 750 F.3d 708, 712 (7th

Cir. 2014) (quoting Pruitt, 503 F.3d at 655). In conducting this inquiry, the district court must

ascertain “whether the plaintiff appears competent to litigate his own claims, given their degree

of difficulty, and this includes the tasks that normally attend litigation: evidence gathering,

preparing and responding to motions and other court filings, and trial.” Pruitt, 503 F.3d at 655

(emphasis omitted). Normally, determining a plaintiff’s competence will be assessed by

considering “the plaintiff’s literacy, communication skills, educational level, and litigation

experience.” Id. If the record reveals the plaintiff’s intellectual capacity and psychological

history, these too would be relevant. Id. Overall, the decision to recruit counsel “is a practical

one, made in light of whatever relevant evidence is available on the question.” Id.

                                                 B. Analysis

        Fields states that he has contacted at least three attorneys, but none have taken his case.

(DE 23 at 1); see, e.g., Jackson, 953 F.2d at 1073 (“If . . . the indigent has made no reasonable

attempts to secure counsel (unless circumstances prevented him from doing so), the court should

deny any § 1915(d) motions outright.”); Pollard v. Meadows, No. 1:15-cv-00330-RLM-SLC,

2016 WL 128531, at *1 (N.D. Ind. Jan. 11, 2016) (requiring a pro se plaintiff to contact at least



        1
         The Court previously granted Fields’s motion to proceed in forma pauperis. (DE 3). “[P]roceeding in
forma pauperis pursuant to 28 U.S.C. § 1915 is a prerequisite to appointment of counsel under 1915.” Hairston v.
Blackburn, No. 09-cv-598, 2010 WL 145793, at *10 (S.D. Ill. Jan. 12, 2010).
                                                        2
three attorneys to qualify for court-appointed counsel under § 1915(d)). Thus, although Fields

has satisfied the threshold element of a request for counsel, at least three attorneys have not

responded to his request for representation and apparently passed on the opportunity to represent

him. This circumstance speaks rather directly to the merits of Fields’s case and raises a fair

inference that these attorneys likely did not view his case as meritorious. See Jackson, 953 F.2d

at 1073 (considering the plaintiff’s unsuccessful attempts to retain counsel when denying his

motion to appoint counsel).

         Moving on to the second portion of the inquiry, this suit is a relatively straightforward §

1983 action: Fields alleges that he was arrested, questioned in police custody without being

given his Miranda rights, and incarcerated, all in violation of his constitutional rights. (DE 1);

see, e.g., Lovelace v. Dall, 820 F.2d 223, 226-27 (7th Cir. 1987) (affirming the district court’s

denial of the plaintiff’s motion to appoint counsel in a § 1983 case); Moore v. Wolf, No.

1:12-CV-54, 2013 WL 250620, at *2 (N.D. Ind. Jan. 22, 2013) (observing in a § 1983 case that

the difficulty of the plaintiff’s claims “cut against” granting his request for counsel (citation

omitted)).

       The Seventh Circuit has not articulated “categorical rules regarding the recruitment of

counsel,” but it has “held that a district court abuses its discretion when it does not take note of

certain circumstances [that] demand particular judicial consideration.” McCaa v. Hamilton, 893

F.3d 1027, 1032 (7th Cir. 2018) (alteration in original) (citations and internal quotation marks

omitted); see James v. Eli, 889 F.3d 320, 327 (7th Cir. 2018). Here, although Fields has stated

that he has limited understanding of the applicable law, the circumstances of his case do not

warrant recruitment of counsel. See McCaa, 893 F.3d at 1033-34; James, 889 F.3d at 327. This

case is at the pleading stage, and the Court has stayed any discovery pending the resolution of a
                                                  3
potential jurisdictional issue. (See DE 32); cf. Moore, 2013 WL 250620, at *2 (“Accordingly,

the facts of this case are within Moore’s particular knowledge, and thus the task of any

discovery, if necessary, is apt to be quite limited and certainly not insurmountable.”).

        Additionally, although Fields claims that he has limited access to the law library at the

Grant County Jail, his allegedly limited access to the law library does not appear to inhibit his

ability to litigate at this time. See Perez v. Fenoglio, 792 F.3d 768, 785 (7th Cir. 2015) (“Those

considerations change as a case progresses to discovery or trial. Taking depositions, conducting

witness examinations, applying the rules of evidence, and making opening statements are beyond

the ability of most pro se litigants to successfully carry out.”); cf. McCaa, 893 F.3d at 1032

(noting that the district court erred in not addressing the incarcerated plaintiff’s difficulty in

conducting discovery and accessing materials regarding his “deliberate indifference claims”).

        Indeed, at the preliminary pretrial conference, Fields was able to articulate the events

leading up to his filing this case, the claims that he is advancing, and the relief that he seeks.

Furthermore, Fields has adequately articulated his claims in a complaint (DE 1) and filed a

document to explain his failure to appear a telephonic hearing (DE 29; see also DE 25). Thus, it

is evident from Fields’s filings and his participation in the preliminary pretrial conference that he

is assertive and possesses adequate communication skills, certainly at a sufficient level to

proceed pro se at this stage of the case. See, e.g., Pruitt, 503 F.3d at 663 (“[A]s the case moves

beyond the pleading stage, into discovery, and closer to trial, the plaintiff will face an

increasingly complex set of demands.”).

                                           C. Conclusion

        In sum, Fields appears to be competent and fully capable of representing himself in this

suit, at least at this stage of the case. Perez, 792 F.3d at 785. Consequently, Fields’s request for
                                                   4
court-appointed counsel (DE 21; DE 33) is DENIED. See Mungiovi v. Chi. Hous. Auth., No. 94

C 6663, 1994 WL 735413, at *2 (N.D. Ill. Dec. 19, 1994) (“[The] court’s general practice is to

consider appointment of counsel if and when it appears that the action has sufficient merit to

require complex discovery or an evidentiary hearing.” (citation omitted)).

       SO ORDERED.

       Entered this 3rd day of June 2019.

                                                     /s/ Susan Collins
                                                     Susan Collins
                                                     United States Magistrate Judge




                                                5
